Citation Nr: 0927059	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1981 
until retiring in August 2001.  

This appeal to the Board of Veteran's Affairs (Board) is from 
a November 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board is remanding the claim for hypertension to the RO 
via the Appeals Management Center (AMC) for further 
development and consideration.


REMAND

The Veteran contends that his hypertension is due to his 
military service.  But before addressing this claim, the 
Board finds that additional development is required.

First, the Veteran needs to receive notice regarding the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Secondly, VA has similarly not fulfilled its duty to assist 
the Veteran by obtaining all relevant evidence in support of 
his claim that is obtainable, and therefore appellate review 
may not proceed without prejudicing him.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In particular, A May 2007 memorandum from 
Dr. D.K. at the Martin Army Community Hospital at Fort 
Benning, Georgia, indicates the Veteran has a diagnosis of 
hypertension for which he has been treated since February 
2003.  


However, these treatment records are not on file (only this 
summary memorandum) and must be obtained before deciding this 
appeal, especially since they reportedly date back to 
February 2003, more contemporaneous to when the Veteran's 
military service ended in August 2001.  See 38 U.S.C.A. § 
5103A(c)(3) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(2), (c)(3) (2008).

Finally, according to applicable regulation, VA must provide 
the Veteran a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Regarding these requirements, there is no disputing the 
Veteran has a current diagnosis of hypertension, as this is 
evident in Dr. K's May 2007 memorandum.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  Consequently, 
the determinative issue is whether his hypertension is 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Concerning this, there is some suggestion the Veteran's 
hypertension may be associated with his military service, but 
there is insufficient competent medical evidence on file for 
the Board to make a sufficiently definitive determination 
in this regard.  References to diagnoses or treatment of 
hypertension in his service treatment records (STRs) present 
conflicting evidence concerning in-service incurrence of this 
condition.  Specifically, the report of his April 2001 
military separation examination indicates a diagnosis of 
hypertension in 1997, so earlier during his service.  This is 
the first mention of a diagnosis of hypertension in his STRs.  
Similarly, a May 2001 STR indicates he was observed for a 
five-day blood pressure check, which showed blood pressure 
below VA regulation for hypertension, with an average reading 
of 121 systolic and 86 diastolic.  According to 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008), the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  Still, though, it was indicated 
he had high blood pressure.

On the other hand, a November 2000 report of medical history 
indicates the Veteran did not have either a past or then 
current condition of high or low blood pressure.  And his 
remaining STRs do not mention other high blood pressure 
readings or show complaints, treatment or a diagnosis of 
hypertension while in service.

So it is unclear whether the Veteran had hypertension while 
in service or within the one-year presumptive period 
following his retirement from the military.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  And regardless, it is still possible to 
establish his entitlement to service connection if the 
evidence, including that pertinent to his service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A VA compensation examination and opinion are needed, 
however, to assist in making this important determination.   
See McClendon, 20 Vet. App. at 83.  



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act 
(VCAA) notice letter advising him of the downstream 
disability rating and effective date elements of his 
claim, to comply with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

2.  Obtain the Veteran's treatment records since 
February 2003 from the Martin Army Community Hospital at 
Fort Benning, Georgia.  According to the May 2007 
memorandum from Dr. D. K., the Veteran received a 
diagnosis of hypertension (presumably at that facility) 
and has been treated for this condition since February 
2003 (also presumably at that facility).  If these 
requested records are unavailable, or the search for 
them otherwise yields negative results and further 
attempts to obtain these records would be futile, this 
must be documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 3.159(c)(2).

3.  Schedule the Veteran for a VA compensation 
examination to determine the nature and etiology of his 
hypertension.  He is hereby advised that failure to 
report for his scheduled VA examination, without good 
cause, may have adverse consequences on this claim.  The 
examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical and other 
history.  

Based on physical examination and a comprehensive review 
of the claims file, the examiner is asked to confirm 
whether the Veteran has hypertension (meaning at least 
as of the time he filed a VA claim for this condition in 
May 2005).  If he does, then the examiner must also 
provide an opinion as to whether it is at least as 
likely as not (50 percent or greater probability) that 
any current hypertension initially manifested during the 
Veteran's military service or within one year of his 
retirement from the military on August 31, 2001 (meaning 
by August 31, 2002), or is otherwise attributable to his 
service.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

4.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
Veteran's satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
